 

 

Approved: \ eae! Woe
ID W. DENTON, JR. /MICHARL K. KROUSE

Assistant United States Attorneys

Before: HONORABLE STEWART D. AARON
United States Magistrate Judge
Southern District of New York

eee ee EE x
UNITED STATES OF AMERICA , COMPLAINT

7 Ve Violations of

18 U.S.C, $§ 2339A & 2
DELOWAR MOHAMMED HOSSAIN,
. COUNTY OF OFFENSE:

Defendant. . BRONX
a pe a ee ee x
STATE OF NEW YORK }

} ss.t

COUNTY OF NEW YORK }

JOSEPH CHESTER, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

COUNT ONE

{Attempted Provision of Material Support
and Resources for Terrorism)

1. From at least in or about September 2018, up to
and including the date of the filing of this Complaint, in the
Southern District of New York and elsewhere, DELOWAR MOHAMMED
HOSSAIN, the defendant, knowingly and intentionally attempted to
provide “material support or resources,” as that term is defined
in Title 18, United States Code, Section 2339A(b), namely,
property, services, communications equipment, weapons, and
personnel (including himself), knowing and intending that they
were to be used in preparation for and in carrying out a
violation of Title 18, United States Code, Section 2332, to wit,
HOSSAIN attempted to travel outside the United States in order
to join a terrorist group for the purpose of killing nationals
of the United States located outside the United States.

(Title 18, United States Code, Sections 2339A and 2,}

 

 

 
Case 1:19-mj-06978-UA Document 1 Filed 07/26/19 Page 2 of 19

The bases for my knowledge and the foregoing charge
are, in part, as follows;

2. LT am a Special Agent with the FBI, and I am
assigned to a counterterrorism squad. I have been personally
involved in the investigation of this matter. This affidavit is
based in part upon my training and experience, my invelvement in
this and other investigations, my conversations with law
enforcement agents and other people, and my examination of
reports and records. Because this affidavit is being submitted
for the limited purpose of establishing probable cause, it does
not include ail of the facts that I have learned during the
course of my investigation. Where the contents of documents and
the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

Overview

3. DELOWAR MOHAMMED HOSSAIN, the defendant, is a 33-
year-old resident of the Bronx, New York. As set forth in
greater detail below, HOSSAIN is a Taliban supporter who
attempted to travel overseas to join the Taliban this month,
i.e., July 2019. Since September 2018, HOSSAIN has repeatedly
expressed, in the course of recorded communications with a
confidential source (“CS-1”"),1 his allegiance to and support for
the Taliban, and has discussed his desire and plans for joining
the Taliban in Pakistan and Afghanistan so that he can receive
training and participate in violent acts of terrorism,
particularly targeting U.S. armed forces in Afghanistan. During
those communications with CS-1, HOSSAIN told CS-1 that he had
made arrangements to travel to Bangkok, Thailand, as the first
step in traveling to Pakistan in order to join the Taliban.
HOSSAIN purchased an airline ticket for a flight scheduled to
depart on July 26, 2019 (the “Flight”), from John F. Kennedy
International Airport, New York, New York (“JFK Airport”), to
Bangkok (with a short layover in Qatar). On July 26, 2019,
HOSSAIN traveled to JFK Airport, where he was arrested by the
FBI after he attempted to board his flight to Bangkok.

 

1 CS-1 has been a paid FBI confidential source since December
2016. Information provided by CS-1 has been deemed reliable and
has sometimes been corroborated by independent evidence.

 

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 3 of 19

The Taliban

4, Based on my participation in this investigation,
training, experience, and review of publiciy available
Materials, I understand the following:

a. The Taliban is an organization based in
Afghanistan that has been listed as a Specially Designated
Global Terrorist by the U.S. Department of the Treasury. The
Taliban has engaged in a public insurgency campaign to regain
control of Afghanistan since losing power in 2001, as a result
of the U.S.- and NATO-led invasion of Afghanistan, which is also
known as Operation Enduring Freedom - Afghanistan. As part of
this campaign, the Taliban has conducted numerous suicide
bombings, targeted killings, assassinations, and hostage takings
against the Afghan government, U.S. military forces, and
American civilians.

b. The Taliban often publicly accepts
responsibility for these attacks through statements issued to
the media or posted online. The Taliban has claimed
responsibility for the following acts of terror, among others:

a. In October 2012, in Helmand Province,
the Taliban killed six police officers in an “insider” attack,
carried out by Taliban members posing as members of the Afghan
police. In claiming responsibility for the attack, a Taliban
spokesman stated that the Taliban carried out the attack using a
“mujahid who had infiltrated and penetrated the police ranks.”

ii. In June 2013, the Taliban launched a
rocket attack against coalition forces at Bagram Air Base,
outside of Kabul. The attack killed four American soidiers.

iin. In May 2015, a Taliban suicide bomber
detonated a car bomb near the airport in Kabul, hitting a
vehicle used by European Union police advisory officials. Three

people were killed, including one British security contractor.

iv. In May 2015, a Taliban gunman opened
fire at a guesthouse in an upscale area of central Kabul
frequented by foreigners. The assauit lasted five hours and

killed 14 people, including an American. In claiming
responsibility for the attack, a Taliban spokesman stated,
“[t]he occupying forces should realize that they are not safe
from our attacks under any cover or in any location.”

 
Case 1:19-mj-06978-UA Document 1 Filed 07/26/19 Page 4 of 19

Vv. In August 2018, a Taliban suicide
bomber detonated a bomb outside a U.S. air base in Parwan
Province, Afghanistan, killing three NATO soldiers and wounding
one American soldier.

HOSSAIN Plans to Join the Taliban
in Order to Kill Americans in Afghanistan

 

 

5. From in or about September 2018 through in or
about July 2019, DELOWAR MOHAMMED HOSSAIN, the defendant, met in
person and spoke on the phone several times with CS~1, who
participated in this investigation at the FBI’s direction.

Those meetings and phone calls were recorded. Based on my
review of transcripts of these recordings, I have learned the
following, in substance and in part:

a. On or about September 21, 2018, HOSSAIN had
the following conversation, in substance and in part, with CS-1:

HOSSAIN: What I was thinking . . . is moving.
Moving to Pakistan. From there finding
the Taliban and then joining them because
the Taliban I’ve been doing a lot of
research on them. They, they have a
legitimate jihad which is without any
doubt by the will of Allah . . . [and]
Allah . . . would not even question us as
to if we did right or wrong because they
have a legitimate reason of jihad.

Kk ok *

HOSSAIN: fI]£ you see if we do anything here,
attacking the U.S. army, attacking stuff
like that is legitimate because the world
is against the American government, not

its people.
kK ok o*
CS-1: This is the right way.
HOSSAIN: Yeah this is the right way. No matter

what. But you see to attack an army base
you would need a lot more power than four,
five people.

 

 
Case 1:19-mj-06978-UA Document 1 Filed 07/26/19 Page 5 of 19

CS-1: T can talk to people like the people that
I trust and you can talk to people about
it you know.

HOSSAIN: Yeah you need at least, I don’t know, you
need a bigger people. You need a bigger
group of people, you need enough
ammunition, you can’t just do it here.
But if you have money, if you have enough
money moving from here going to
Pakistan . . . Should we move from here?

CS-1: But if you move . . . the government will
look to that.

HOSSAIN: No, if you go to Pakistan they can’t
bother you because Pakistan is, is not
involved in any army, it’s not involved in
any war with them directly. Afghanistan
yes. If we tried to buy a ticket to
Afghanistan we might have an issue. They
will stop us at the airport or something
but Pakistan no. You go to Pakistan but
you, you can get to Afghanistan from
Pakistan there’s a border you can cross.

b. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, other communications involving HOSSAIN, I
believe that during this conversation, HOSSAIN suggested to C8-1
that they travel to Pakistan, cross the border into Afghanistan,
and join the Taliban in order to conduct “jihad.” In
particular, HOSSAIN expressed a desire to attack U.S. military
targets as part of that “jihad” with the Taliban. The
conversation between HOSSAIN and CS-1 then continued, in
substance and in part, as follows:

HOSSAIN: You know what I mean . . . if we go to
Pakistan because Pakistan is a country
that supports jihad, it does.

CS-1: Okay.

 
Case 1:19-mj-06978-UA Document 1 Filed 07/26/19 Page 6 of 19

HOSSAIN: Because Pakistan has a good relationship
with the Taliban of Afghanistan. If we
look over there once we go there, because
the people of Pakistan and within the
borders, they’re very tight.

CS-1: And if he go over there who you gonna
fight?

HOSSAIN: You fight the American government from
there . . . combined with the Taliban so
you will have an emir. See then you are
not . . . questioned by Allah
meaning in a sense that you didn’t just go
do stuff.

CS-1: Is the U.S. government there tco?

HOSSAIN: Yes, the U.S. government.

CS-1: Is the army there?

HOSSAIN: U.S. government army is over there in

Afghanistan. So we go to Pakistan and then
go to Afghanistan from Pakistan.

CS-1: And we can fight them?

HOSSAIN: We fight them over there because then
we'll be with the Mujahedeen so we have an
emir, we have the social structure, we
have everything.

Cc. During the months that followed, HOSSAIN
repeatedly reaffirmed his intention to join the Taliban, for the
purpose of committing acts of murder. For example:

i. On or about February 8, 2019, HOSSAIN
told CS-1, “You know what I want to do, seriously, I just want
to take a frickin’ machinegun and just shoot everybody and kill
‘em ail... . This is all you want to do, OK, go to hellfire.
Die you frickin’ scumbags.”

ii. On or about February 26, 2019, HOSSAIN
told CS-1, “Life over there [i.e., Afghanistan], it’s war. But
the people so good you don’t mind dying. . . . Their heart is so
good its okay to even die amongst them. Even if you don’t get

 

 
Case 1:19-mj-06978-UA Document 1 Filed 07/26/19 Page 7 of 19

anything, but the fact that you make hijra,{?] Allah forgives all
the sins of your previous life.”

aii. On or about March 5, 2019, HOSSAIN and
CS-1 had the following conversation, in substance and in part:

HOSSAIN: Our target is to somehow
CS-1: Get to the Taliban, Afghanistan?
HOSSAIN: Yes.

iv. On or about April 4, 2019, HOSSAIN told
CS-1, “We are gonna fight. We are gonna smash [U/I], and it’ll

all be worth it. . . . You’re doing it because you want to
fight. You want to fight so you can establish your

religion . . . so you can make a society of Islam. . . . I want
to fight . . . TIT want to kill some kufars[*] before I die.”

Vv. On or about June 2, 2019, HOSSAIN and
CS-1 had the following conversation, in substance and in part:

HOSSAIN: I really hope we can spend the next [U/I]
over there with our brothers, you know?

CS-1: Sitting in the mountains?
HOSSAIN: With our big.
CS-1: With the big. . . with the AK-47s.
HOSSAIN: And laugh about this moment.
6. In addition to communicating with CS-1 by phone

and in person, DELOWAR MOHAMMED HOSSAIN, the defendant, also
communicated with CS-1 through a particular encrypted messaging
application (the “Application”). Based on my training,
experience, and review of publicly availabie materiais, I have
learned, among other things, that the Application can be

 

2 Based on my training and experience, I have learned that
“hijra” is an Arabic term that means pilgrimage and is often
used by jihadists to refer to traveling to join a terrorist
organization, such as the Taliban.

3 Based on my training and experience, I have learned that
“kufars” is a derogatory term that is sometimes used to refer to
non-Muslims.

 
Case 1:19-mj-06978-UA Document 1 Filed 07/26/19 Page 8 of 19

accessed through both desktop computers and smartphones, and
provides end-to-end encryption of user communications. As a
result, communications sent through the Application can be
viewed only by a participant in the conversation. The
Application has therefore become a popular means of
communication among individuals who participate in violent
extremist activity, as well as other types of crimes. Based on
my review of messages sent and received by CS5-1 through the
Application, I have learned, in substance and in part, that
HOSSAIN used the Application to send CS-i and others information
about the Taliban. For example:

a. On or about January 11, 2019, HOSSAIN sent a
link to a report by a Qatar-based media outlet entitled “Afghan
Taliban cancel peace talks with US officials in Qatar.”

b. On or about January 21, 2019, HOSSAIN sent a
link to a report by a United Kingdom-based media outlet entitled
“Taliban talks: Chilling face-to-face interview with terror
commander Qari Nasruliah.”

7. On or about July 8, 2019, DELOWAR MOHAMMED
HOSSAIN, the defendant, had the following conversation, which
was recorded, with CS-1, in substance and in part:

CS-1: Over there, there is an emir, right?

HOSSAIN: Yes.

CS-1: So by the, by sharia, we have to follow
him?

HOSSAIN: Yah.

CSe1: Or foliow you?

HOSSAIN: Once we are over there, we give bayat{‘4]
to him... go under their control.

Whatever they say goes.

a. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,

 

4 Based on my training and experience, I have learned that
“bayat” is an Arabic term often used to describe a loyalty oath
sworn by a member of a terrorist organization to that
organization’s leader.

 

 

 

 
Case 1:19-mj-06978-UA Document 1 Filed 07/26/19 Page 9 of 19

among other things, other communications involving HOSSAIN, I
believe that during this conversation HOSSAIN indicated to CS-1
that he intended to pledge allegiance to a Taliban emir, or
commander, and to follow orders from that individual. While
HOSSAIN did not specify the particular Taliban commander to whom
he would pledge allegiance, HOSSAIN had previously sent CS5-1
information about a particular commander, Qari Nasrullah, who
had expressed an intention to kill foreign soldiers operating in
Afghanistan, see supra 7 6.b.

HOSSAIN Plans Covert Travel to Join the Taliban

8. Based on my participation in this investigation
and my review of, among other things, other communications
involving DELOWAR MOHAMMED HOSSAIN, the defendant, I have
learned that, after HOSSAIN announced his intention to travel to
Afghanistan in order to join the Taliban and attack U.S.
military personnel in Afghanistan, HOSSAIN began planning routes
that he, CS-1, and others could take to travel to Afghanistan.
Over the course of the following months, in sum and substance,
HOSSAIN and CS-i had a number of conversations about possible
ways to reach the land border between Pakistan and Afghanistan,
including discussing ways to travel by air to Pakistan and ways
to cross from Pakistan into Afghanistan. Ultimately, HOSSAIN
determined that the group should travel to Pakistan by flying
first to Thailand, from where they could travel onwards to
Pakistan.

a. Based on my review of messages sent and
received by CS-1 through the Application, I have learned, in
substance and in part, that on or about March 22, 2019, HOSSAIN
sent CS-1 and others a message through the Application, which
included HOSSAIN’s travel arrangements. This message showed
that HOSSAIN had booked a flight from JFK Airport to Bangkok,
Thailand, with a short layover in Qatar. The flight HOSSAIN
booked was scheduled to depart JFK Airport on or about July 26,
2019 at 11:05 a.m. (i.e., the Flight).

b. On or about April 4, 2019, HOSSAIN had the
following conversation, in substance and in part, with CS-1 and
with another co-conspirator not named as a defendant herein
(“CC-1%):

cc-l: You never explained to me why Thailand.

 

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 10 of 19

HOSSAIN: Oh, why Thailand? Because Thailand is the
only place where nobody’s going to expect
you are going there for terrorism.

CC-1: And then from there?

HOSSAIN: From there, we go to Pakistan. You can’t
fly straight to Pakistan. They get caught
flying straight to Pakistan.

Cc. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, other communications involving HOSSAIN, I
believe that during this conversation, HOSSAIN told CC-1 that
reason for traveling first to Thailand was to conceal that the
true purpose of their trip was “terrorism,” but that they would
travel onwards to Pakistan from there. HOSSAIN also made
reference to other individuals who “get caught,” which appears
to be a reference to other individuals who have been arrested
when attempting to travel overseas in order to join terrorist
organizations.

HOSSAIN Takes Precautions to Avoid Detection
of His Plans to Join the Taliban

 

 

9. Based on my participation in this investigation
and my review of, among other things, other communications
involving DELOWAR MOHAMMED HOSSAIN, the defendant, I have
learned that, due to the long period of time before the first
leg of HOSSAIN’s travel to join the Taliban for purposes of
jihad, HOSSAIN took steps during the intervening time period to
conceal his intent. For example, on or about February 12, 2019,
HOSSAIN told CS-1, in substance and in part, “So, this is what
you gotta do. You gotta lay low. Off the electronics,”
indicating that CS-1 should avoid using communications devices
that could be intercepted by law enforcement.

10. In addition, DELOWAR MOHAMMED HOSSAIN, the
defendant, took particular steps (and recommended that CS-] and
cC-1 take similar steps) to fabricate a false narrative that
would appear inconsistent with HOSSAIN’s desire to commit acts
of terrorism. For example:

a. On or about March 26, 2019, four days after
sending CS-1 his travel arrangements, HOSSAIN had the following
conversation, in substance and in part, with CS-1:

10

 

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 11 of 19

HOSSAIN:

CS-1:

HOSSAIN:

CS-1L:

HOSSAIN:

CS-1:

HOSSAIN:

CS-l1:

HOSSAIN:

HOSSAIN:

es-1:

HOSSAIN:

CS-1:

HOSSAIN:

CS-1:

HOSSAIN:

CS-1:

You don’t drink, right?
No.

You never drank.

No,

That means you never used your credit card
anywhere where there’s drinking.

No,

I want you to, every week. Go to a liquor
store buy a bottle for five dollars or ten
dollars, come back and sell it to some
black people.

Okay.
But use a credit card to do it or a debit

card.

Once a month . . . I know this sounds
crazy, but T wanna watch you go inside a
strip club and buy a drink and come back
out.

Okay. I'11 do that.

[RBlecause you guys are too clean. You
understand what T’m saying?

Mm hmm.

All of a sudden you wanna go to Bangkok to
party. Three Arab guys together. You see
what I’m saying?

Okay.

Three Muslims, one young guy.

Okay.

Ll

 

 

 

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 12 of 19

HOSSAIN: Tt doesn’t lock good. I’m just saying. I
have to take precautions.

“kook ok

CS-1: Precautions just in case because when they
look, when they, they check you at the
immigration, they swipe your passport.

xk ke *

HOSSAIN: We can’t be so clean because the kufar are
smart. They’re smart. So we have to be
smarter.

b. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, other communications involving HOSSAIN, I
believe that during this conversation, HOSSAIN suggested that
CS-1 use his credit card to buy alcohol and attend strip clubs
because such conduct would appear inconsistent with the behavior
of individuals committed to a devout lifestyle and intent on
traveling to join a terrorist organization. HOSSAIN asserted
that law enforcement agents may become suspicious if three
observant Musiims and “one young guy” — i.e., CC-1 — travel to
Bangkok “to party,” and suggested that these purchases will help
them evade detection by law enforcement. The conversation
between HOSSAIN and CS-1 then continued, in substance and in
part, as follows:

HOSSAIN: No, because I’m telling you, I studied
their system, so I know how they work.
They know, the reason why I never get
checked in the airports as a Muslim is
because I always drank before. I use to
be American so they never saw anything in
my personality for them to ever think that
I was.

CS-1: And we still have, we should almost have
three months now.

HOSSAIN: Yes, yes.

CcS-1: Yeah.

12

 

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 13 of 19

HOSSAIN:

HOSSAIN:

CS-i:

HOSSAIN:

CcS-1i:

HOSSAIN:

CS-1:

HOSSAIN:

CS-1:

HOSSAIN:

CS-1:

HOSSAIN:

That's why we have to start now.

xk ke *

[Tijhe reason why I have this idea in my
head is because in case we don’t make it
from Bangkok to Pakistan by plane we’re
gonna basically take the land to Pakistan.

Yeah.
We can do it, there’s a way.

We have to because we have to go to
Pakistan.

And we can’t do that unless I get, get you
guys use to having a sinful manner. You
know what I mean? I want you to do, like
I started doing it, look, I started
talking to girls because I want to get use
to showing that you are a kufar.

Okay.

And that you’re not a Muslim, all Muslim.
You see what I’m saying? Because, look,
I’m not just telling you, I’m doing this
myself because I’m too clean. You know.
I am too clean right now and I don’t want
that to show up. So I started flirting
and in Thailand, in Bangkok, I’m starting
talking to girls over in Bangkok.

Yeah.

Why, because T need to have evidence.
These things need to, in case they’ re
tracking my phone they’1l see these
things. You see what I’m saying?

Yeah.

So I’m flirting, I’m deing all sorts of
stuff because I need to cover my path.

13
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 14 of 19

cs-1: How many, how many gonna be like out from
Bangkok to Pakistan to our destination?

HOSSAIN: Four, five hours.

CSL: Five hours only, that’s it, that’s good.

HOSSAIN: But if we go by land, it takes like weeks.
Tf we end up doing it. We may end up
doing it in case we don’t get a visa. We

will fly te Bangladesh and from Bagladesh
we go to India from India to Pakistan.

CS-1: Okay.

HOSSAIN: That’s my plan. In case. Like that’s why
the second plan. And the reason why I
need to have a dirty track is because in
case they stop us over there and they look
at our, our record because all the records
they have everything in the whole world is
together.

CS-i: This is a good plan you came with Bangkok
and another good plan you came with all
the credit card, we go to a bar, we act
like we're not good, we're drinking.

HOSSAIN: it’s a good thing.
CS-1: Yes.
HOSSAIN: And when we go to the airports you gotta

know, oh these people have a history of
buying beers, buying liquor, he’s going to
have a good time and come back. He’s not
gonna know we’re going to Pakistan and
going to the Taliban and so that’s good.

c. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, other communications involving HOSSAIN, I
believe that during this conversation, HOSSAIN was specific
about his intention to leave in “three months,” and that he was

14

 

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 15 of 19

planning to travel from the United States to Thailand, and then
from Thailand to Pakistan, either by plane or overland. In
particular, HOSSAIN stated that he intended to buy alcohol and
flirt with women in order to mask his plan to travel to Pakistan
in order to join the Taliban.

d. On or about March 26, 2019, HOSSAIN had the
following conversation, in substance and in part, with CS-1:

CS-1: But if we in Bangkok we don’t need to take
pictures with the girls.

HOSSAIN: Yes.

cS-1: We’ re gonna just walk to Pakistan and
that’s it.

HOSSAIN: No. We're not walking to, we’re gonna fly

there but when we’re in Bangkok you’re
gonna leave.

CS-1: Mm hmm.

HOSSAIN: And they, they suspect you when you’re
leaving: Right? If you have pictures of
you and on your phone in Bangkok, what you
did there. What if they, what if they
want to because they can do that.

cs-1: Yeah, we'll do, we’1l do a couple of
pictures.

HOSSAIN: You see what I’m saying?

*k k *

HOSSAIN: IT have to make sure we leave dirt ail over
the place.

Ccs-1: Okay.

HOSSAIN: Because when they look at us and they want

some sort of evidence I’11 probably have
like one of the girls.

cS-1: But when we get to Pakistan?

19

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 16 of 19

HOSSAIN: No, no, no. Once we get the other, once
we land where we need to we wipe out all
our phones right away. . . Because we
don’t, we, our dirt is between us,

CS-1: This is a pact between us and you know and
this is between us.

HOSSAIN: And this is the pact, we take it out
before we get to the Taliban.

e. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, other communications involving HOSSAIN, I
believe that during this conversation, HOSSAIN described his
intention to travel to Pakistan from Thailand, but to “leave
dirt all over the place” in an effort both to conceal the
purpose of his travel and to ensure that law enforcement did not
attempt to interdict HOSSAIN and CS-1 while en route. HOSSAIN
reaffirmed, however, that his true intention was to “get to the
Taliban.”

HOSSAIN Purchases Equipment

 

11. Based on my participation in this investigation
and my review of, among other things, other communications
involving DELOWAR MOHAMMED HOSSAIN, the defendant, I have
learned that, in preparation for traveling to join the Taliban,
HOSSAIN took steps to ensure that he, CS-1, and others would be
properly equipped to fight in the mountains of Afghanistan. In
part, this entailed being prepared to procure equipment after
arriving in Afghanistan. For example:

a. On or about December 6, 2018, HOSSAIN had
the following conversation, in substance and in part, with CS-l1:

HOSSAIN: Whatever the case is, let everyone make
sure they get this one message, save
money.

CS-1: Okay.

HOSSAIN: The more you have the better.

16

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 17 of 19

CcS-1: Yeah.

HOSSAIN: Tf you could have ten thousand dollars
after your ticket is best.

wk ke *

HOSSAIN: Because when you go over there, you gonna
need money to buy weapons too.

CS-1L: Yeah.
HOSSAIN: Because nobody’s gonna give you free
weapons.
b. Based on my training and experience, my

participation in this investigation and others, my conversations
with other iaw enforcement agents and others, and my review of,
among other things, other communications involving HOSSAIN, I
believe that, during this conversation, HOSSAIN suggested
traveling with $10,000 each, in order to purchase weapons once
they arrive in Pakistan.

12. In addition to planning to procure weapons after
joining the Taliban, DELOWAR MOHAMMED HOSSAIN, the defendant,
also arranged to procure equipment prior to his departure for
Afghanistan. For example, based on my review of messages sent
by HOSSAIN through the Application I have learned that:

a. On or about January 11, 2019, HOSSAIN sent a
photograph of two walkie~talkies offered for sale by an online
retailer (“Retailer-1”). Following the image, HOSSAIN stated

that “[w]le should get 2 orders. This is top of the line item.”

b. On or about March 29, 2019, HOSSAIN sent an
image of an item labeled “Performance Backpack” offered for sale
by Retailer-1l. Following the image, HOSSAIN stated, “What you
think guys we should get 3 bags light and great for hiking and
camping and easy to move with.”

13. On or about April 6, 2019, DELOWAR MOHAMMED
HOSSAIN, the defendant, had the following conversation, in
substance and in part, with CS-1:

HOSSAIN: If they ask you why you have walkie
talkie, what are you gonna say?

i7

 

 
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 18 of 19

CS-1: For us ‘cause we not gonna use the phones,
net working there.

HOSSAIN: Where?
CS-1; Where we going. We need, we need.
HOSSAIN: T know but when they ask you. What are

you gonna say?

cs-1: What are we gonna say? We take it in
case can’t get in contact.

HOSSAIN: Say you are hikers. You like to hike in
the mountains. And the cell phones don’t
work. This is what you gotta say.

CS-1: Alright. Alright. Now we know.
HOSSAIN: You see what I’m saying? Make sure you
, tell them . . . we like to go hiking.

We'll have hiking stuff in our bags, you
know? Like camping.

a. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, other communications involving HOSSAIN, I
believe that, during this conversation, HOSSAIN was preparing
CS-1 to respond to questions from law enforcement officials
about why HOSSAIN and CS-1 were carrying the type of equipment
HOSSAIN had previously recommended that they purchase in
connection with the planned travel to Afghanistan to join the
Taliban. In particular, HOSSAIN was specific that CS-1 should
make false statements about using the equipment for hiking.

14. Based on my review of business records from
Retailer-1, I have learned that DELOWAR MOHAMMED HOSSAIN, the
defendant, purchased the following items, which, in my training
and experience, are items used for camping:

a. On or about May 16, 2019, HOSSAIN purchased,
from Retailer-1, a sports backpack and a four-person tent.

b. On or about June i, 2019, HOSSAIN purchased,
from Retailer-1, a hiking backpack, three sleeping bags, a
survival kit, four mylar thermal blankets, a two-piece hatchet

18
Case 1:19-mj-06978-UA Document1 Filed 07/26/19 Page 19 of 19

and machete set, two water filters, a solar charger, a portable
battery. pack, and two charging cables for cellular phones.

HOSSAIN’s Arrest While Attempting to Travel to Join the Taliban

15. Based on my participation in this investigation,
my conversations with other law enforcement officers and others,
and law enforcement surveillance, I have learned the following,
in substance and in part:

a. At approximately 6:30 a.m. on July 26, 2019,
FBI agents observed DELOWAR MOHAMMED HOSSAIN, the defendant,
arrive at JFK Airport,

b,. After arriving at JFK Airport, HOSSAIN
checked in to board the Flight and passed through security,
after which the FBI arrested him.

WHEREFORE, I respectfully request that DELOWAR
MOHAMMED HOSSAIN, the defendant, be imprisoned cr bailed, as the
case may be.

 

4\

JOSERH CHESTER
Special Agent
Federal Bureau of Invéstigation

Sworn to before me this
26th day of July, 2019

Apo
HONORABLE STEWART D. AARON

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

13

 

 
